Citation Nr: 1047800	
Decision Date: 12/23/10    Archive Date: 12/30/10

DOCKET NO.  05-25 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, 
to include depression, anxiety, and posttraumatic stress disorder 
(PTSD).

2.  Entitlement to service connection for chronic stress and/or 
fatigue syndrome.

3.  Entitlement to a rating in excess of 10 percent for hepatitis 
B.

4.  Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active military service from June 1965 to April 
1968.

These matters come to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Wilmington, Delaware. 

In December 2008, the Board remanded the first 3 issues on the 
title page of this decision to the RO/Appeals Management Center 
(AMC) for consideration of new evidence in the first instance.  
Thereafter, the AMC/RO continued the denial of each of the three 
claims (as reflected in an August 2010 supplemental statement of 
the case (SSOC)) and returned these matters to the Board for 
further appellate consideration.  The TDIU issue was separately 
developed, but is now also before the Board.

The issues of service connection for a psychiatric disorder, to 
include depression, anxiety, and PTSD, entitlement to a rating in 
excess of 10 percent for hepatitis B, and a TDIU are addressed in 
the REMAND portion of the decision below and are REMANDED to the 
RO via the AMC, in Washington, DC.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim decided herein has been accomplished.

2.  The Veteran has complaints of chronic fatigue, but the 
competent and probative evidence of record does not show that the 
Veteran is currently diagnosed with chronic stress and/or fatigue 
syndrome, an actual disability as opposed to a symptom. 


CONCLUSION OF LAW

The criteria for service connection for chronic stress and/or 
fatigue syndrome are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 
2002 & Supp. 2009) includes enhanced duties to notify and assist 
claimants for VA benefits. VA regulations implementing the VCAA 
have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible for 
providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), after a substantially complete 
application for benefits is received, proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim, in accordance with 38 
C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 
has been revised, in part.  See 73 Fed. Reg. 23,353- 23,356 
(April 30, 2008).  Notably, the final rule removes the third 
sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA 
will request that a claimant provide any pertinent evidence in 
his or her possession.

VA's notice requirements apply to all five elements of a service 
connection claim: Veteran status, existence of a disability, a 
connection between the Veteran's service and the disability, 
degree of disability, and effective date of the disability. 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO, to include 
the AMC).  Id; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).  However, the VCAA notice requirements may, 
nonetheless, be satisfied if any errors in the timing or content 
of such notice are not prejudicial to the claimant.  Id.

In this appeal, July 2003 and May 2004 letters provided notice to 
the Veteran of the  evidence and information needed to 
substantiate his claim for service connection decided herein, 
which the Veteran had previously associated with his claim for 
service connection for a psychiatric disorder, but was considered 
as a separate disability by the RO in a July 2005 statement of 
the case.  These letters also informed the Veteran of what 
information and evidence must be submitted by the Veteran, and 
what information and evidence would be obtained by VA.  These 
letters further requested that the Veteran submit any additional 
information or evidence in his possession that pertained to his 
claim.  After issuance of the above letters, and proving the 
Veteran and his representative additional opportunity to respond, 
the RO readjudicated the claim for service connection decided 
herein in an August 2009 SSOC.  Hence, the Veteran is not shown 
to be prejudiced by the timing of VCAA-compliant notice.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).  See also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance 
of a fully compliant VCAA notification followed by readjudication 
of the claim, such as in a statement of the SOC or SSOC, is 
sufficient to cure a timing defect).

While the Veteran was not provided information regarding 
disability ratings and effective dates until an August 2009 SSOC, 
on these facts, such omission is not shown to prejudice the 
Veteran.  As the Board's decision herein denies the claims for 
service connection for chronic stress and/or fatigue syndrome, no 
disability rating or effective date is being, or is to be, 
assigned.  Hence, there is no possibility of prejudice to the 
Veteran under the notice requirements of Dingess/Hartman. 

Additionally, the record also reflects that VA has made 
reasonable efforts to obtain or to assist in obtaining all 
relevant records pertinent to the matter on appeal. Pertinent 
medical evidence of record includes the Veteran's service 
treatment records, VA medical records, private medical records 
and the reports of a July 2005 VA examination.  Also of record 
and considered in connection with the appeal is the report from a 
May 2004 DRO conference, as well as various written statements 
provided by the Veteran as well as by his representative, on his 
behalf.

In summary, the duties imposed by the VCAA have been considered 
and satisfied. Through various notices of the RO, the appellant 
has been notified and made aware of the evidence needed to 
substantiate the claims herein decided, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be provided, 
nor is there any indication that there is additional existing 
evidence to obtain or development required to create any 
additional evidence to be considered in connection with any 
claim(s).  Consequently, any error in the sequence of events or 
content of the notice is not shown to prejudice the appellant or 
to have any effect on the appeal.  Any such error is deemed 
harmless and does not preclude appellate consideration of the 
matters herein decided, at this juncture. See Mayfield, 20 Vet. 
App. at 543 (rejecting the argument that the Board lacks 
authority to consider harmless error).  See also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).



II.  Analysis

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated during service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303. Such a determination requires 
a finding of current disability that is related to an injury or 
disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service 
connection may be granted for a disability diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability is due to disease or 
injury that was incurred or aggravated in service.  38 C.F.R. § 
3.303(d).

A July 2003 VA psychiatry record notes that the Veteran's chief 
complaint was depression and not having much energy.  

During a May 2004 DRO conference, the Veteran when discussing his 
hepatitis B claim, the Veteran explained his symptoms as being 
continually tired all the time and because of the constant 
fatigue, he had to take an early retirement from the Post Office.  

A June 2005 VA chronic fatigue syndrome examination report 
reflects that the Veteran reported some fatigue; however, it did 
not last more than a few hours and certainly did not last for 24 
hours or longer.  He also complained of headaches, however, the 
pattern and severity was not different from the headaches in the 
premorbid state.  He did not manifest with migratory joint pains.  
He reported reduced ability to sleep.  He reported that he was 
sleeping eight hours at night, but felt tired when he got up in 
the morning.  He did not have any neuropsychiatric symptoms.  
Examination of the Veteran did not reveal any evidence of motor 
weakness, muscle stiffness, cardiac, and respiratory system 
abnormalities.  The VA examiner stated that chronic fatigue 
syndrome manifests itself with debilitating fatigue and several 
flu-like symptoms.  The Veteran did not provide a history of 
debilitating fatigue enough to reduce or impair the average daily 
activities below 50 percent of the Veteran's pre illness 
activities for six months.  Thorough history, physical 
examination, and lab testing did not reveal any evidence of anon 
exudative pharyngitis, tender or palpable cervical, and auxiliary 
lymph nodes.  The VA examiner opined that chronic fatigue 
syndrome has not been diagnosed because the clinical course 
presented by the Veteran does not fit chronic fatigue syndrome.  
He furthered that the laboratory testing was normal without 
significance.  

An April 2006 VA medical record reflects that the Veteran 
complained of chronic fatigue, always tired, dating back may 
years.  When asked how it manifests itself, the Veteran stated 
that he can fall asleep at any time and he does not care about 
anything.  The VA physician stated that it certainly seems like 
depression.  The Veteran admitted to being treated for depression 
and PTSD and had an appointment with VA psychiatry to follow up 
at Lebanon.  However, when questioned further he gave a history 
of becoming more tired with physical activity, though he was 
somewhat noncommittal regarding this history.   

In this case, the evidence of record fails to support a finding 
that the Veteran is diagnosed with chronic stress and/or fatigue 
syndrome.  In this regard, the VA examiner opined that the 
Veteran was not diagnosed with chronic fatigue syndrome, even 
though he reported some fatigue, it did not last more than a few 
hours and he did not provide a history of debilitating fatigue 
enough to reduce or impair the average daily activities below 50 
percent of the Veteran's pre illness activities for six months.  
The Board points out that, like other symptoms, fatigue, alone, 
without a diagnosed or identifiable underlying malady or 
disability, does not constitute a disability for which service 
connection can be granted.  Sanchez-Benitez v. Principi, 259 F.3d 
1356 (Fed. Cir. 2001).  Thus, the Board finds that the medical 
evidence in this case fails to establish the Veteran has chronic 
stress and/or fatigue syndrome, and he has not presented, 
identified, or even alluded to the existence of any such 
evidence.  On the contrary, the Veteran has previously described 
his symptoms of being continually tired as related to his 
service-connected hepatitis B, and a VA physician in April 2006 
concluded that the Veteran's complaints of chronic fatigue seemed 
like depression, a disability for which the Veteran is not 
currently service-connected.

As indicated above, Congress has specifically limited entitlement 
to service connection for disease or injury incurred or 
aggravated in service to cases where such incidents have resulted 
in disability.  See 38 U.S.C.A. § 1110.  Hence, where, as here, 
competent evidence does not establish the disability for which 
service connection is sought, there can be no valid claim for 
service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In the 
instant case, the claim for service connection for chronic stress 
and/or fatigue syndrome must be denied because the first 
essential criterion for a grant of service connection-evidence of 
a current disability upon which to predicate a grant of service 
connection-has not been met.

The Board notes that the Veteran's lay statements may be 
competent to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay observation.  
38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007).  See also Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).  
However, symptoms of fatigue require specialized training for a 
determination as to diagnosis and causation, and is therefore not 
susceptible of lay opinions on etiology.

In sum, the Board finds that there is no competent evidence to 
support a finding that the Veteran currently has chronic stress 
and/or fatigue syndrome upon which to predicate a grant of 
service connection.  Accordingly, the benefit of the doubt 
doctrine of 38 U.S.C.A. § 5107(b) is not for application in this 
case and the Veteran's claim for service connection for chronic 
stress and/or fatigue syndrome  must be denied.


ORDER

Service connection for chronic stress and/or fatigue syndrome is 
denied.





REMAND

Initially, the Board notes that in a November 2010 informal 
hearing presentation, the Veteran's representative, on his 
behalf, asserts that the Veteran's service-connected hepatitis B 
is more severe than his current rating suggests.  The Board notes 
that the Veteran last underwent a VA examination of his service-
connected hepatitis B in June 2006.  Therefore, to ensure that 
the record reflects the current severity of the Veteran's 
service-connected hepatitis B on appeal, a more contemporaneous 
examination is warranted, with findings responsive to all 
applicable rating criteria.  See Green v. Derwinski, 1 Vet. App. 
121, 124 (1991) (VA has a duty to provide the Veteran with a 
thorough and contemporaneous medical examination) and Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for 
rating purposes cannot be considered "contemporaneous").

With regard to the claim for service connection for a psychiatric 
disorder, the Board notes that effective July 13, 2010, VA has 
amended its adjudication regulations governing service connection 
for posttraumatic stress disorder (PTSD) by liberalizing, in 
certain circumstances, the evidentiary standard for establishing 
the required in-service stressor.  This new regulation is for 
application to this claim.

In this case, the Veteran contends that due to his exposure to 
mortar fire while in Vietnam and assisting with dead bodies he 
currently has a psychiatric disorder, variously diagnosed as 
depression, major depressive disorder, anxiety, and PTSD.  During 
a June 2005 VA PTSD examination, the Veteran stated that while in 
Vietnam, he was based in the areas of Ton Son Nhut Air Force Base 
and Ban Tang, near Saigon.  He stated that the most stressful 
thing that happened was that every night at the air bases, there 
was a red alert and these were suicide squads that would attack 
the base.  In addition, the Veteran stated that one of his jobs 
frequently was to clean up the bodies on the perimeter after the 
strikes.  

The Board finds that the RO/AMC should attempt to verify where 
the Veteran was during his service in Vietnam, his duties, and 
whether his unit was in an area that sustained enemy fire.  He 
should be asked to provide specific dates of the reported 
attacks, so that verification can be undertaken.  Thereafter, the 
Veteran should be afforded a VA psychiatric examination.
 
Prior to arranging for the Veteran to undergo further 
examinations, the RO/AMC should obtain and associate with the 
claims file all outstanding VA records. The claims file currently 
includes outpatient treatment records from the Lebanon VA medical 
center (VAMC) dated through February 2007.  See Dunn v. West, 11 
Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).  
Hence, the RO must obtain all outstanding medical records from 
the Lebanon VAMC, dated from February 2007 to the present.

In addition, records associated with the claims file indicate 
that the Veteran filed for Social Security disability benefits.  
Records pertaining to any award of benefits by the Social 
Security Administration (SSA) have not been associated with the 
record certified for appellate review.  While SSA records are not 
controlling for VA determinations, they may be "pertinent" to VA 
claims.  See Collier v. Derwinski, 1 Vet. App. 412 (1991); 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  In addition, the 
Court of Appeals for Veterans Claims (Court) held in Lind v. 
Principi, 3 Vet. App. 493, 494 (1992), that the duty to assist 
requires the VA to attempt to obtain records from other Federal 
agencies, including the SSA, when the VA has notice of the 
existence of such records.  See 38 C.F.R. § 3.159(c)(2).  Thus, 
the RO must request complete copies of the SSA records utilized 
in making a decision regarding the Veteran's claims for 
disability benefits.

As a final point, the Board notes that the RO's determination on 
the claim for a rating in excess of 10 percent for hepatitis B 
and the claim for service connection for a psychiatric disorder 
could impact upon the claim for a TDIU; thus, the claim for a 
TDIU is inextricably intertwined with the claims being developed.  
See Parker v. Brown, 7 Vet App. 116 (1994); Harris v. Derwinski, 
1 Vet. App. 180, 183 (1991). As appellate consideration of the 
claim for a TDIU would, thus, be premature at this juncture, 
remand of this matter also is warranted.



Accordingly, these matters are REMANDED for the following 
actions:

1.  The RO/AMC should contact the Social 
Security Administration and request copies of 
all disability determinations for the Veteran 
and all underlying medical records associated 
with those determinations.  All records 
obtained should be associated with the claims 
file. If records are not found or are not 
available, the claims file should contain 
documentation of the efforts made.

2.  The RO/AMC should obtain from the Lebanon 
VAMC all outstanding medical records from 
February 2007 to the present.  The RO/AMC 
must follow the procedures set forth in 38 
C.F.R. § 3.159(c) as regards requesting 
records from Federal facilities.  All records 
and/or responses received should be 
associated with the claims file.  If records 
sought are not obtained, the appellant and 
his representative should be so notified and 
given the opportunity to obtain the records.

3.  The RO/AMC should undertake the 
appropriate steps to verify the attack on the 
bases and other stressors.  The Veteran 
should be asked to provide specific 
information, including dates, concerning when 
the attacks were.  If appropriate information 
can be obtained, to include providing copies 
of the Veteran's service personnel records 
and any other relevant evidence, to the 
United States Army & Joint Services Records 
Research Center (JSRRC) or other appropriate 
authority.  Request that the researchers 
provide the unit history for the Veteran's 
unit.  If more detailed information is needed 
for such research, as noted, the Veteran 
should be given the opportunity to provide 
it.  Any and all responses received from 
JSRRC or other researcher should be properly 
documented in the Veteran's claims file.

4.  The RO/AMC should arrange for the Veteran 
to undergo an appropriate  VA examination, to 
determine the severity of the Veteran's 
service-connected hepatitis B.  The entire 
claims file must be provided to the examiner 
designated to examine the Veteran, and the 
examination report should reflect 
consideration of the Veteran's documented 
medical history and assertions.  All 
necessary tests and studies should be 
accomplished and all clinical findings 
reported in detail.

The examiner should render findings 
responsive to the applicable rating criteria 
(as provided by the RO/AMC)to include whether 
the Veteran has symptoms of daily fatigue, 
malaise and anorexia (with or without weight 
loss and/or hepatomegaly), or incapacitating 
episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, 
arthralgia, and right upper quadrant pain) 
having a total duration of at least two week, 
but less than four weeks, during the past 12-
month period. 

The examiner should set forth all examination 
findings, together with the complete 
rationale for the comments and opinions 
expressed.

5.  Thereafter, a VA psychiatric examination 
should be performed by an appropriate 
examiner in order to determine the etiology, 
nature and severity of any psychiatric 
illness, to include PTSD.  The claims folder 
must to be made available to the examiner in 
conjunction with the examination.  All 
necessary tests and studies should be 
accomplished and all clinical findings 
reported in detail.

If the diagnosis of PTSD is deemed 
appropriate, the examiner should opine 
whether the Veteran's claimed stressors, as 
identified above, is/are related to the 
Veteran's fear of in-service hostile military 
or terrorist activity.

In addition, after reviewing the claims file 
and examining the Veteran if any other 
acquired psychiatric disorder is found, the 
etiology of that disorder should also be set 
out, to include whether it is more likely 
than not (50 percent probability or higher) 
was related to the Veteran's military 
service.

In rendering his or her opinion, the VA 
examiner is requested to comment on the June 
2005 VA examiner's opinion that the Veteran's 
mild depression was less likely than not 
related to the Veteran's military experience.

The examiner should set forth all examination 
findings, together with the complete 
rationale for all conclusions reached.

6.  Thereafter, the RO/AMC should 
readjudicate each claim remaining on appeal, 
to include the claim for a TDIU, in light of 
all pertinent evidence and legal authority.  
In addition, the RO must discuss whether 
"staged" ratings are warranted pursuant to 
Hart v. Mansfield, 21 Vet. App. 505, 509-510 
(2007), and specifically consider whether the 
criteria for a referral for assignment of a 
higher rating on an extra-schedular basis, 
pursuant to 38 C.F.R. § 3.321(b)(1) have been 
met, specific to the claim for a higher 
rating for hepatitis B.

7.  If any benefit sought on appeal remains 
denied, the Veteran and his representative 
should be provided with a SSOC.  An 
appropriate period of time should be allowed 
for response before the claims file is 
returned to the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


